Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-7 and 11-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Guner et al. (Patent NO. US 11,249,217 B2; hereinafter Guner).
Regarding Claim 1, Guner teaches a system (System in Fig. 2-Fig. 4; See Col. 5, Line 50 through Col. 8, Line 50) that determines fluid characteristics (See Col. 5, Line 50 through Col. 6, Line 5), the system comprising:
a set of electrodes (injector electrodes 304 and return electrodes 130 in Fig. 3 and Fig. below; See Col. 7, Lines 15-45) configured to measure an impedance characteristic of fluid inside a pipe (See Col. 7, Lines 15-45), the set of electrodes including a first electrode positioned at a first location along the pipe (injector electrodes 304 positioned at first location of pipe in Fig. 3 and Fig. below; See Col. 7, Lines 15-45) and a second electrode positioned at a second location along the pipe ( return electrodes 130 is positioned in second location of pipe in Fig. 3 and Fig. below; See Col. 7, Lines 15-45);
a signal generator configured to generate a multi-frequency signal (See Col. 7, Lines 55-65), the multi- frequency signal (See Col. 18, Lines 15-35) inducing voltage difference between the first location along the pipe and the second location along the pipe (voltage difference between injector electrodes and return electrode; See Col. 7, Lines 45-65), the voltage difference induced for multi-frequency measurement of the impedance characteristic of the fluid inside the pipe (See Col. 7, Line 50 through Col. 8, Line 20); and
one or more physical processors (122 in Fig. 2; See Col. 3, Lines 45-60) configured by machine-readable instructions (122 in Fig. 2; See Col. 3, Lines 45-60) to:
obtain the multi-frequency measurement of the impedance characteristic of the fluid inside the pipe from the set of electrodes (See Col. 8, Lines 1-20); and determine a characteristic of the fluid inside the pipe based on the multi- frequency measurement of the impedance characteristic of the fluid inside the pipe (determine image characteristics from impedance; See Col. 8, Lines 1-60).

    PNG
    media_image1.png
    663
    854
    media_image1.png
    Greyscale

Regarding Claim 2, Guner teaches the system of claim 1, wherein the multi-frequency signal (See Col. 18, Lines 15-35) includes a voltage chirp signal (voltage chirp signal VBR as it is returned signal from electrode; See Col. 8, Lines 30-60).
Regarding Claim 3, Guner teaches the system of claim 1, wherein the multi-frequency signal includes a current chirp signal (current chirp signal IB as it is returned signal from electrode; See Col. 8, Lines 30-60). 
Regarding Claim 4, Guner teaches the system of claim 1, wherein the impedance characteristic of the fluid inside the pipe measured by the set of electrodes includes the voltage difference between the first location along the pipe and the second location along the pipe (See Col. 7, Lines 40-65).
Regarding Claim 5, Guner teaches the system of claim 1, wherein the impedance characteristic of the fluid inside the pipe measured by the set of electrodes includes current between the first location along the pipe and the second location along the pipe (Current and Voltage between injector electrodes and return electrode; See Col. 7, Line 40 through Col. 8, Line 60).
Regarding Claim 6, Guner teaches the system of claim 1, wherein the characteristic of the fluid inside the pipe determined based on the multi-frequency measurement of the impedance characteristic of the fluid inside the pipe includes fluid composition and/or fluid flow regime (See Col. 8, Lines 30-60).
Regarding Claim 7, Guner teaches the system of claim 6, wherein the fluid composition includes percentage of oil and water in the fluid (See Col. 1, Lines 15-30).
Regarding Claim 11, Guner teaches a method (method in Fig. 2-Fig. 4; See Col. 5, Line 50 through Col. 8, Line 50) for determining fluid characteristics (See Col. 5, Line 50 through Col. 6, Line 5), the method comprising:
generating (See Col. 7, Lines 55-65) a multi-frequency signal (See Col. 18, Lines 15-35) to induce voltage difference between a first location along a pipe (injector electrodes 304 positioned at first location of pipe in Fig. 3 and Fig. below; See Col. 7, Lines 15-45)  and a second location along the pipe ( return electrodes 130 is positioned in second location of pipe in Fig. 3 and Fig. below; See Col. 7, Lines 15-45), the voltage difference induced for multi-frequency measurement of an impedance characteristic of fluid inside the pipe (See Col. 7, Line 50 through Col. 8, Line 20);
obtaining the multi-frequency measurement of the impedance characteristic of the fluid inside the pipe from a set of electrodes (See Col. 7, Line 50 through Col. 8, Line 20), the set of electrodes configured to measure the impedance characteristic of the fluid inside the pipe (voltage difference between injector electrodes and return electrode; See Col. 7, Lines 45-65), the set of electrodes including a first electrode positioned at the first location along the pipe and a second electrode positioned at the second location along the pipe (injector electrodes 304 positioned at first location and return electrodes 130 is positioned in second location of pipe in Fig. 3 and Fig. below; See Col. 7, Lines 15-45); and
determining a characteristic of the fluid inside the pipe (See Col. 8, Lines 1-20) based on the multi- frequency measurement of the impedance characteristic of the fluid inside the pipe (determine image characteristics from impedance; See Col. 8, Lines 1-60).

    PNG
    media_image1.png
    663
    854
    media_image1.png
    Greyscale

Regarding Claim 12, Guner teaches the method of claim 11, wherein the multi-frequency signal includes a voltage chirp signal (voltage chirp signal VBR as it is returned signal from electrode; See Col. 8, Lines 30-60).
Regarding Claim 13, Guner teaches the method of claim 11, wherein the multi-frequency signal includes a current chirp signal (current chirp signal IB as it is returned signal from electrode; See Col. 8, Lines 30-60).
Regarding Claim 14, Guner teaches the method of claim 11, wherein the impedance characteristic of the fluid inside the pipe measured by the set of electrodes includes the voltage difference between the first location along the pipe and the second location along the pipe (See Col. 7, Lines 40-65).
Regarding Claim 15, Guner teaches the method of claim 11, wherein the impedance characteristic of the fluid inside the pipe measured by the set of electrodes includes current between the first location along the pipe and the second location along the pipe (Current and Voltage between injector electrodes and return electrode; See Col. 7, Line 40 through Col. 8, Line 60).
Regarding Claim 16, Guner teaches the method of claim 11, wherein the characteristic of the fluid inside the pipe determined based on the multi-frequency measurement of the impedance characteristic of the fluid inside the pipe includes fluid composition and/or fluid flow regime (See Col. 8, Lines 30-60).
Regarding Claim 17, Guner teaches the method of claim 16, wherein the fluid composition includes percentage of oil and water in the fluid (See Col. 1, Lines 15-30).


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guner in view of Sinha et al. (Pub NO. US 2018/0120269 A1; hereinafter Sinha).
Regarding Claim 8, Guner teaches the system of claim 7. Guner is silent about wherein the fluid flow regime includes stratified flow, bubbly flow, or slug flow.
Sinha teaches regarding multiphase fluid flow (See abstract) wherein the fluid flow regime includes stratified flow, bubbly flow (See [0073]), or slug flow.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention was made to modify the system of Guner by using the fluid flow regime includes bubbly flow, as taught by Sinha in order to determine the gas volume fraction of produced fluids from a wellhead (Sinha; [0008]).
Regarding Claim 18, Guner teaches the method of claim 17. Guner is silent about wherein the fluid flow regime includes stratified flow, bubbly flow, or slug flow.
Sinha teaches regarding multiphase fluid flow (See abstract) wherein the fluid flow regime includes stratified flow, bubbly flow (See [0073]), or slug flow.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention was made to modify the system of Guner by using the fluid flow regime includes bubbly flow, as taught by Sinha in order to determine the gas volume fraction of produced fluids from a wellhead (Sinha; [0008]).
7.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guner in view of Brown et al. (Pub NO. Us 2018/0128993 A1; hereinafter Brown).
Regarding Claim 9, Guner teaches the system of claim 1. Guner is silent about wherein the characteristic of the fluid inside the pipe determined for different times is used to determine a dynamic characteristic of the fluid inside the pipe.
Brwon teaches wherein the characteristic of the fluid inside the pipe (See [0035]) determined for different times is used to determine a dynamic characteristic of the fluid inside the pipe (See [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention was made to modify the system of Guner by using the characteristic of the fluid inside the pipe determined for different times is used to determine a dynamic characteristic of the fluid inside the pipe, as taught by Brown in order to clean fluid (Brown; [0008]).
Regarding Claim 19, Guner teaches the method of claim 11. Guner is silent about wherein the characteristic of the fluid inside the pipe determined for different times is used to determine a dynamic characteristic of the fluid inside the pipe.
Brwon teaches wherein the characteristic of the fluid inside the pipe (See [0035]) determined for different times is used to determine a dynamic characteristic of the fluid inside the pipe (See [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention was made to modify the system of Guner by using the characteristic of the fluid inside the pipe determined for different times is used to determine a dynamic characteristic of the fluid inside the pipe, as taught by Brown in order to clean fluid (Brown; [0008]).
8.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guner in view of Karra et al. (Patent No. US 11,293,279 B1; hereinafter Karra).
Regarding Claim 10, Guner teaches the system of claim 1. Guner is silent about wherein the pipe is inside a horizontal well, and the characteristic of the fluid inside the pipe determined for different locations is used to identify producing stages and non-producing stages inside the horizontal well.
Karra teaches wherein the pipe is inside a horizontal well (See Co. 4, Lines 20-25), and the characteristic of the fluid inside the pipe determined for different locations is used to identify producing stages and non-producing stages inside the horizontal well (See Col. 1, Lines 60-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention was made to modify the system of Guner by using the pipe is inside a horizontal well, and the characteristic of the fluid inside the pipe determined for different locations is used to identify producing stages and non-producing stages inside the horizontal well, as taught by Karra in order to achieve multi-frequency electrical impedance tomography (Karra; abstract).
Regarding Claim 20, Guner teaches the method of claim 11. Guner is silent about wherein the pipe is inside a horizontal well, and the characteristic of the fluid inside the pipe determined for different locations is used to identify producing stages and non-producing stages inside the horizontal well. 
Karra teaches wherein the pipe is inside a horizontal well (See Co. 4, Lines 20-25), and the characteristic of the fluid inside the pipe determined for different locations is used to identify producing stages and non-producing stages inside the horizontal well (See Col. 1, Lines 60-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention was made to modify the system of Guner by using the pipe is inside a horizontal well, and the characteristic of the fluid inside the pipe determined for different locations is used to identify producing stages and non-producing stages inside the horizontal well, as taught by Karra in order to achieve multi-frequency electrical impedance tomography (Karra; abstract).


Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Chen et al. (Patent NO. US 11,090,929 B2) discloses Complex Impedance Detection.
b. Michel et al. (Pub NO. US 2021/0072137 A1) discloses System and Method of Use for Electrically Differentiating Particles in a Fluid.
c. Copoglu et al. (Patent NO. US 10,823,869 B2) discloses Current Injector Via Capacitive Coupling.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858